Filed 8/17/21 P. v. Gonzalez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078276

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD190887)

 ALDO ALEJANDRO GONZALEZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Melinda J. Lasater, Judge. Affirmed.
         Russell S. Babcock, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2008, a jury convicted Aldo Alejandro Gonzalez of first degree

murder (Pen. Code,1 § 187, subd. (a)). The jury also found true an allegation
that Gonzalez personally discharged a firearm causing death or great bodily




1        All further statutory references are to the Penal Code.
injury (§ 12022.53, subd. (d)). Gonzalez was sentenced to an indeterminate
term of 50 years to life for the murder and the firearm enhancement.
      Gonzalez appealed and this court affirmed the judgment in an
unpublished opinion filed November 17, 2009. (People v. Gonzalez (Nov. 17,
2009, D052827) [nonpub. opn.].)
      In 2019, Gonzalez filed a form petition for resentencing under
section 1170.95 contending he was convicted of murder on a felony murder
theory or a natural and probable consequences theory. The trial court
appointed counsel and received briefing. The court considered the record of
conviction, including this court’s prior opinion. The court found the record
demonstrated Gonzalez was the actual shooter and thus did not state a prima
facie case for relief under section 1170.95. The court denied the petition.
      Gonzalez filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Gonzalez the opportunity
to file his own brief on appeal. After multiple requests for extensions of time,
Gonzales failed to file a supplemental brief.
                           STATEMENT OF FACTS
      The facts of the offense are fully set forth in our prior opinion. We will
not repeat them here.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel




                                       2
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal:
      1. Did Gonzalez state a valid prima facie case for relief under
section 1170.95?
      2. Do any of the numerous cases under section 1170.95 that are
currently on review before the California Supreme Court provide a basis for
relief for Gonzalez?
      3. Is section 1170.95 unconstitutional?
      4. Was there sufficient evidence that Gonzalez was the shooter?
      5. Was there any substantial evidence that Gonzalez was convicted
under a theory of aiding and abetting or the natural and probable
consequences doctrine?
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Gonzalez on this appeal.




                                       3
                               DISPOSITION
      The order denying Gonzalez’s petition for resentencing under
section 1170.95 is affirmed.




                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




GUERRERO, J.




                                     4